DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on December 30, 2021 is acknowledged.
Claims 3 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a transfer switch, configured to transfer the input signal”. Examiner notes that in Applicant’s Figure 3, the transfer switch (at the output of 110) 
Claim 1 further recites “the second signal” in line 8. There is insufficient antecedent basis for this limitation. For the purposes of examination, the limitation has been treated as “the second clock signal” to agree with the limitation on line 5.
Claims 2, 4-9 and 11 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosokawa et al. (U.S. Patent Application Publication 2010/0167669 cited in the Information Disclosure Statement filed January 25, 2021, hereafter Hosokawa).
Claim 1: Hosokawa teaches a mixer (Figure 4), comprising: 
an input control switch (52), configured to sample an analog input signal (iRF) based on a first clock signal (S0); 
a transfer switch (64), configured to transfer the sampled input signal (via 52) to an output signal (to 16) based on a second clock signal (S1); and 

wherein the first clock signal (LO), the second clock signal (S1) and the third clock signal (R) are based on a frequency of a local oscillator signal (via 204; [0145]); 
wherein the mixer is in a system with a transmitter and a receiver (Figure 14; [0247]).

Claim 4: Hosokawa further teaches a plurality of unit cells (cells in 110) connected in parallel to an input terminal of the mixer (at iRF), wherein each unit cell of the plurality of unit cells comprises a unit cell capacitor (40-51), wherein the unit cell capacitor of an i-th unit cell has a capacitance Cui (value of capacitances 40-51) and wherein a sum of the capacitances of the plurality of unit cells defines a total capacitance Cs (via sum of capacitances in 110), and wherein each unit cell of the plurality of unit cells comprises the transfer switch (64-75) for connecting the unit cell capacitor of the unit cell to the output terminal of the mixer (to 16).  

Claim 5: Hosokawa further teaches that the plurality of unit cells comprises N unit cells (N being the number of unit cells in 110) and wherein the unit cell capacitors (40-51) have the same capacitance Ci = Cu with Cu being a constant capacitance ([0152]) and the total capacitance Cs is given by Cs = NC, wherein N is an integer (via sum of capacitances in 110).



Claim 9: Hosokawa further teaches that a fraction of the total capacitance Cs is configured to be connected to the output terminal of the mixer based on control code (via S0-S3 and 204; Figures 4 and 5).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Morishita et al. (U.S. Patent 9,093,982, hereafter Morishita).
Claim 2: Hosokawa teaches the limitations of claim 1 above. Hosokawa does not specifically teach the first, second and third clock signals have duty cycles of 25%. 
0-LO3 corresponding to LO, S1 and R of Hosokawa).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duty cycles taught by Morishita in the circuit of Hosokawa to shift a frequency at which a gain of a frequency characteristic is maximized (Abstract).

Claims 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa.
Claim 6: Hosokawa teaches the limitations of claim 4 above. Hosokawa further teaches that the plurality of unit cells (in 110) comprises b unit cells. Hosokawa does not specifically teach wherein the unit cell capacitor of the i-th unit cell has a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2b- 1)Cu, wherein b is an integer. However, the selection of a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2b- 1)Cu, wherein b is an integer would have been chosen to ensure an optimal performance of the circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2b- 1)Cu, wherein b is an integer when employing the mixer of Hosokawa to maximize the overall 

Claim 7: Hosokawa further teaches that the plurality of unit cells comprises (b + K) unit cells (in 110). Hosokawa does not specifically teach that the unit cell capacitor of the i-th unit cell of the b unit cells of the plurality of unit cells has a capacitance Cui = 2i-1Cu with Cu being a constant capacitance, and wherein the unit cell capacitors of the K remaining unit cells of the plurality of unit cells have the same capacitance Cui = 2bCu and the total capacitance Cs is given by Cs = (2bK+2b-1)Cu, wherein b and K are each integers. However, the selection of a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2bK+2b-1)Cu, wherein b and K are each integers would have been chosen to ensure an optimal performance of the circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a capacitance Cui = 2i-1Cu with Cu being a constant capacitance and the total capacitance Cs is given by Cs = (2bK+2b-1)Cu, wherein b and K are each integers when employing the mixer of Hosokawa to maximize the overall performance of the mixer.  Furthermore, such a provision of selecting a specific capacitance involves only routine design expedient.

Claim 11: Hosokawa further teaches a sampling frequency fs (input to 5) of the mixer is a local oscillator frequency fLO (LO). Hosokawa does not specifically teach that the sampling frequency fs of the mixer is equal to four times the local oscillator frequency 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a sampling frequency fs to be equal to four times of a local oscillator frequency when employing the mixer of Hosokawa to maximize the overall performance of the mixer.  Furthermore, such a provision of selecting a specific sampling frequency involves only routine design expedient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849